Citation Nr: 1816458	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to June 28, 2017, and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1975 to July 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2012 and December 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2017, the Board remanded the case to the RO for further development and adjudicative action.

During the course of the appeal, in a December 2017 rating decision, the RO raised the Veteran's rating for bilateral hearing loss to 10 percent disabling, effective June 28, 2017.  Although this decision represents a partial grant of the benefits the Veteran seeks, the Board notes that it did not award the highest possible rating for this disability.  As the highest possible rating has not been assigned for the periods on appeal, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to June 28, 2017, audiometric examinations correspond to no greater than Level IX hearing loss for the left ear and Level I hearing loss for the right ear.

2.  From June 28, 2017, audiometric examinations correspond to no greater than Level XI hearing loss for the left ear and Level I hearing loss for the right ear.


CONCLUSIONS OF LAW

1.  Prior to June 28, 2017, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.85, Diagnostic Code 6100, 4.86 (2017).

2.  From June 28, 2017, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.85, Diagnostic Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded two VA examinations, one in July 2012 and one in June 2017.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his bilateral hearing loss disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  


The agency of original jurisdiction (AOJ) substantially complied with the June 2017 remand orders, namely to schedule the Veteran for a VA examination, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Increased Rating

The Veteran claims entitlement to a rating in excess of the currently assigned noncompensable rating prior to June 28, 2017, and in excess of 10 percent thereafter for bilateral hearing loss. 

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Table VIa establishes a Roman numeral designation based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  However, Table VIa will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.85(c).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Factual Background

Pursuant to the Veteran's claim for an increased rating for bilateral hearing loss, the RO scheduled the Veteran for a VA examination in July 2012 to evaluate the present state of the Veteran's hearing loss.  At the VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25 
20
45
50
55
LEFT
35
35
80
105
105

The average of the pure tone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 42.5 decibels in the right ear and 81.25 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent for the right ear, and 50 percent for the left ear.  However, another copy of the VA examination notes that the Veteran's speech discrimination in his left ear is 80 percent.  The VA examiner indicated that these results were valid for rating purposes.  The July 2012 VA examiner diagnosed the Veteran with sensorineural hearing loss in the both ears. 

Treatment notes from September 2012 include evidence of an audiological examination.  At the audiological examination, air conduction testing results were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
40
50
50
LEFT
40
40
85
105
105

The average of the air conduction threshold findings at 1000, 2000, 3000, and 4000 Hertz was 38 decibels in the right ear and 75 decibels in the left ear.  Speech recognition scores for the Veteran's ears were reported, but they were not performed using the Maryland CNC word list.  

Another VA examination was conducted in June 2017.  At this examination, the Veteran complained of difficulty understanding people even when they are talking loudly to him.  At the June 2017 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30 
30
50
50
50
LEFT
35
45
80
80
105

The average of the pure tone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 45 decibels in the right ear and 78 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent for the right ear, and 30 percent for the left ear.  

Analysis

The criteria for evaluating hearing loss have already been discussed above, in addition to the pertinent medical evidence of record.  As noted in Lendenmann, hearing loss is evaluated using the mechanical application of the rating criteria to certified test results.  3 Vet. App. at 349.  The mechanical application of the rating criteria to the results of the VA examinations are not consistent with a rating in excess of the currently assigned 0 percent for the Veteran's hearing loss prior to June 28, 2017, and in excess of 10 percent thereafter.  While the Veteran has alleged symptoms including trouble understanding speech and difficulty communicating with others, the Board notes that these symptoms are contemplated in the schedular criteria used to rate hearing loss claims.  Doucette v. Shulkin, 28 Vet. App. 366, 370-71 (2017).  

The results of the July 2012 VA examination are consistent with Level I hearing loss in the right ear and Level IX hearing loss in the left ear.  This warrants a 0 percent rating using Table VII.  While the Board notes the presence of an audiological examination in September 2012, the results do not include valid speech recognition scores using the Maryland CNC word list.  If the speech recognition scores are ignored and the air conduction scores are averaged, they still correlate with Level VI hearing loss in the right ear and Level I hearing loss in the left ear (Table VIa).  This warrants a 0 percent rating using Table VII.  As such, prior to June 28, 2017, a compensable rating for bilateral hearing loss is not warranted.  

The results of the June 2017 VA examination are consistent with Level I hearing loss in the Veteran's right ear and Level XI hearing loss in the Veteran's left ear.  This warrants a 10 percent rating using Table VII.  The RO assigned a rating of 10 percent as of the date of the June 2017 VA examination.  The June 2017 VA examination results are not consistent with a rating in excess of the assigned 10 percent rating and the evidence does not suggest that the Veteran's hearing subsequently worsened.  Accordingly, the evidence of record does not support a rating in excess of 10 percent for the Veteran's bilateral hearing loss from June 28, 2017. 

In summary, the Board finds the preponderance of the evidence is against the assignment of a rating in excess of 0 percent prior to June 28, 2017, and in excess of 10 percent thereafter. 

 (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating prior to June 28, 2017, for bilateral hearing loss is denied.

Entitlement to a rating in excess of the currently assigned 10 percent from June 28, 2017, for bilateral hearing loss is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


